Citation Nr: 0942277	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-38 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, 
West Virginia

THE ISSUE

Entitlement to payment of or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
May 17, 2007, to May 24, 2007.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a determination of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Huntington, West 
Virginia.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in September 2009.  A 
transcript of that proceeding is of record.  At the hearing, 
the Veteran indicated that he desired to reopen a previously 
denied claim for service connection for bilateral hearing 
loss disability.  That claim is referred to the originating 
agency for appropriate action.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Veteran indicated on record at a 
videoconference hearing that he desires to withdraw his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

At the September 2009 hearing, the Veteran indicated his 
desire to withdraw this appeal.  Hence, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal.


ORDER

The appeal is dismissed.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


